17‐1495(L)
   Enoh v. Barr
                                                                                            BIA
                                                                                    A095 420 131

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 3rd day of January, two thousand twenty.

   PRESENT:
              JOHN M. WALKER, JR.,
              RICHARD J. SULLIVAN,
                     Circuit Judges,
              ALISON J. NATHAN,*
                     District Judge.
   _____________________________________

   TERENCE ENOH ENOH,
            Petitioner,

                  v.                                                       17‐1495(L)
                                                                           18‐973(Con)
                                                                           19‐1161(Con)
   WILLIAM P. BARR, UNITED STATES

   * Judge Alison J. Nathan, of the United States District Court for the Southern District of New
   York, sitting by designation.
ATTORNEY GENERAL,
           Respondent.
_____________________________________

FOR PETITIONER:                     SAMUEL HARBOURT, Orrick, Herrington &
                                    Sutcliffe, LLP, San Francisco, CA, (Robert M.
                                    Loeb, Matthew R. Shahabian, Orrick,
                                    Herrington & Sutcliffe, LLP, Washington, DC
                                    and New York, NY, on the brief).

FOR RESPONDENT:                     KATHRYN M. MCKINNEY, Trial Attorney,
                                    (Joseph H. Hunt, Assistant Attorney General;
                                    Stephen J. Flynn, Assistant Director, on the
                                    brief), for Office of Immigration Litigation,
                                    United States Department of Justice,
                                    Washington, DC.

      UPON DUE CONSIDERATION of these petitions for review of Board of

Immigration Appeals (“BIA”) decisions, it is hereby ORDERED, ADJUDGED,

AND DECREED that the lead petition for review is GRANTED and the

consolidated petitions for review are DENIED.

      Petitioner Terence Enoh Enoh (“Enoh”), a native and citizen of Cameroon,

seeks review of April 11, 2017, March 6, 2018, and March 29, 2019 decisions of the

BIA denying his motions to reopen and reconsider. In re Terence Enoh Enoh, No.

A095 420 131 (B.I.A. Apr. 11, 2017, Mar. 6, 2018, Mar. 29, 2019).

      We review the BIA’s denial of motions to reconsider and reopen for abuse

of discretion. See Zhao Quan Chen v. Gonzales, 492 F.3d 153, 154 (2d Cir. 2007).

                                         2
The BIA abuses its discretion if its “decision provides no rational explanation,

inexplicably departs from established policies, is devoid of any reasoning, or

contains only summary or conclusory statements; that is to say, where the Board

has acted in an arbitrary or capricious manner.” Kaur v. BIA, 413 F.3d 232, 233‐34

(2d Cir. 2005) (internal quotation marks omitted).

                             I.    Lead petition, 17‐1495

      In the lead petition, Enoh argues that the Department of Homeland Security

(“DHS”) breached its own confidentiality regulations when it disclosed to the

Cameroon Embassy his membership in the outlawed Southern Cameroon

National Council (“SCNC”) as part of an effort to obtain travel documents relevant

to Enoh’s asylum application.      The BIA concluded that there was no breach

because DHS did not expressly reveal that Enoh had applied for asylum. We

disagree.

      The regulations prohibit disclosure of information that is “contained in” or

that “pertain[s] to” any asylum application.      8 C.F.R. § 208.6.   This includes

information sufficient to give rise to a reasonable inference that the applicant

applied for asylum. For instance, this inference may arise from information that

(1) reveals the applicant’s identity, (2) strongly suggests the applicant’s basis for

                                         3
asylum, and (3) reveals the applicant’s presence in the United States or contact

with the U.S. government. See, e.g., Zhen Nan Lin v. U.S. Dep’t of Justice, 459 F.3d
255, 262, 264–65 (2d Cir. 2006). In Enoh’s case, the government submitted Enoh’s

name, the fact that he was in contact with U.S. immigration, and a document that

reflected his membership in the SCNC, now outlawed in Cameroon, which was

the basis of his application for asylum.     This request revealed facts “that are

sufficient to give rise to a reasonable inference that the applicant has applied for

asylum,” in violation of 8 C.F.R. § 208.6. Id. Because the BIA failed to provide a

reasoned basis for denying Enoh’s claim in light of the government’s clear

violation of 8 C.F.R. § 208.6, we hold that the BIA abused its discretion in denying

Enoh’s motion to reopen. Kaur, 413 F.3d at 233‐34.

      Moreover, we find that Enoh has met his burden of presenting a prima facie

case that he is eligible for asylum, withholding, and relief under CAT based on a

new risk of persecution or torture in light of the government’s disclosure of his

SCNC card and the treatment of SCNC members in Cameroon. See Zhen Nan Lin,
459 F.3d at 268; see also Guo v. Ashcroft, 386 F.3d 556, 564 (3d Cir. 2004) (“[While

w]e might ordinarily remand for application of the proper standard[,] . . . in this

case, we conclude as a matter of law that the evidence . . . in support of

                                         4
[petitioner’s] motion to reopen constitutes prima facie evidence.”).    This claim

must be considered on remand. As we stated in Zhen Nan Lin, “[o]n remand . . .

the BIA should consider the significant evidence – and any additional evidence

[Enoh] produces – that points to [Enoh] having a well‐founded fear of

persecution” or that Enoh will more likely than not be tortured “based on the

governmentʹs violation of section 208.6, as well as any reliable evidence that may

be produced by the government to the contrary.” Id. at 268.

                        II.   Consolidated petition, 18‐973

      In this consolidated petition, Enoh also challenges the BIA’s denial of his

motion to reopen his asylum application based on changed conditions for

Christians in Cameroon. The agency concluded that Enoh had not established a

change in conditions because the newly presented evidence of extremist violence

by Boko Haram was not specifically directed at Christians and was not occurring

throughout Cameroon. We review the denial of reopening for abuse of discretion

and the BIA’s conclusion regarding country conditions for substantial evidence.

See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–69 (2d Cir. 2008). It is undisputed

that Enoh’s motion was untimely, as it was filed more than 90 days after his final

order of removal. Therefore, to justify a reopening of his asylum application, he

                                        5
must show a change in conditions in Cameroon material to his fear of religious

persecution. See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii); 8 C.F.R. § 1003.2(c)(2), (3). The

BIA did not abuse its discretion because Enoh failed to show such a material

change in conditions.

      Enoh claims that he fears persecution because the Nigerian extremist group

Boko Haram is killing Christians in Cameroon who refuse to convert to Islam.

However, the evidence of general country conditions he submitted in support of

his motion does not discuss how Christians are targeted. The articles discussing

violence by Boko Haram do not mention Christians being targeted and instead

indicate that Boko Haram has generally attacked both military and civilian targets,

including an army camp and a market. Similarly, the State Department reports

relied on by Enoh do not mention violence towards Christians or actions by Boko

Haram against Christians. Accordingly, Enoh’s generalized evidence of violence

and crime is not sufficient to show a change in conditions material to a claim for

asylum, withholding of removal, or CAT relief. See Melgar de Torres v. Reno, 191
F.3d 307, 314 (2d Cir. 1999) (holding that an increase in general crime cannot

support an asylum claim because a well‐founded fear of persecution must be on

account of an enumerated protected ground); see also Mu‐Xing Wang v. Ashcroft,

                                          6
320 F.3d 130, 144 (2d Cir. 2003) (requiring CAT applicant to show someone in his

“particular alleged circumstances is more likely than not to be tortured” (emphasis

omitted)).

                        III.   Consolidated petition, 19‐1161

      Enoh’s most recent consolidated petition seeks review of the BIA’s denial of

his motion to reopen his case based on the Supreme Court’s decision in Pereira v.

Sessions, 138 S. Ct. 2105 (2018). Specifically, Enoh relies on Pereira to argue that

the agency lacked jurisdiction over his removal proceedings because his Notice to

Appear (“NTA”) did not provide a hearing date or time.           This argument is

foreclosed by our decision in Banegas Gomez v. Barr, 922 F.3d 101 (2d Cir. 2019),

which held that an NTA that omits the hearing date and time is nevertheless still

sufficient to vest jurisdiction in the immigration court “so long as a notice of

hearing specifying this information is later sent to the alien.” 922 F.3d at 112.

Although Enoh’s initial NTA did not specify the date and time of his hearing in

immigration court, he subsequently received adequate notice of his hearings, at

which he appeared.

      For the foregoing reasons, the lead petition for review is GRANTED, the

BIA’s April 11, 2017 order is REVERSED, and the case is REMANDED to the BIA

                                         7
for further proceedings consistent with this Order – in particular, for consideration

of whether Enoh has a well‐founded fear of persecution based on DHS’s disclosure

of his SCNC membership card. The consolidated petitions are DENIED.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe,
                                       Clerk of Court




                                         8